DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as frequency, voltage, or strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 I.S. (15 How.) at 112-14.  Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

…a signal does not fall within one of the four statutory classes of Sec 101.

…signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.

It is noted that claims 1-18 are considered eligible subject matter.  Although claims 1 and 11 can be interpreted as an abstract idea, there is evidence of “significantly more” because the claims effect a transformation of the data to a different state or thing, a combined pattern.
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 19 and 20 are drawn to functional descriptive material recorded on one or more computer readable media.  A computer readable medium can be defined as encompassing statutory medium, but it also encompasses non-statutory subject matter such as a signal or carrier wave. 
A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101.  Rather, “signal” is a form of energy, in the absence of any physical structure of tangible material.
Because the full scope of the claim encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include "a non-transitory computer readable medium encoded with a computer program.”  Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 20160071281 (Cordara et al).
Regarding claim 1, Cordara et al discloses a computer-implemented method comprising: obtaining, by one or more processors (fig. 7, item 5), data of a plurality of points sampled in a target area (fig. 7, 3D image data received by item 1), wherein the data of each point of the plurality of points comprises position information and a height value, i.e. the depth map that has position information/ the location of each pixel, and the depth as the height value (page 4, paragraph 61), and wherein the position information indicates a position of a respective point in a reference plane of the target area and the height value indicates a vertical distance of the respective point to the reference plane, the reference plane being the scene that is imaged and represented by the bidirectional matrix, and the vertical distance being the distance from the depth camera to the scene’s objects (page 4, paragraph 61); determining, by one or more processors, a first area of the target area, wherein the height value of each point of the plurality of points in the first area complies with a first range by dividing the depth data into sub-ranges and quantizing that area (page 4, paragraph 61); determining, by one or more processors, a second area of the target area, wherein the height value of each point of the plurality of points in the second area complies with a second range by 
Regarding claim 2, Cordara et al discloses the third range is determined based on the first range and the second range, since the third range is a different range than the other ranges and thus is different from the first and second range (page 4, paragraph 62).
Regarding claim 3, Cordara et al discloses the position information comprises a coordinate value of the respective point in a first direction of the reference plane and a coordinate value of the respective point in a second direction vertical to the first direction in the reference plane, a position in the bidirectional matrix (page 4, paragraph 61).
Regarding claim 4, Cordara et al discloses determining the first area of the target area further comprises: determining, by one or more processors, a first group of points from the plurality of points, wherein the height value of each point in the first group of points complies with the first range by finding the depth values that are in a range of values (page 4, paragraph 61); and determining, by one or more the first area of the target area using the position information of each point in the first group of points by grouping the pixels that are in the range into an area (page 4, paragraph 61).
Regarding claim 5, Cordara et al discloses determining the second area of the target area further comprises: determining, by one or more processors, a second group of points from the plurality of points, wherein the height value of each point in the second group of points complies with the second range by finding the depth values that are in a range of values (page 4, paragraph 61); and determining, by one or more processors, the second area of the target area using the position information of each point in the second group of points by grouping the pixels that are in the range into an area (page 4, paragraph 61).
Regarding claim 6, Cordara et al discloses generating, by one or more processors, a second pattern that is a combination of the second area and the third area by merging another adjacent area that is within the size and depth parameters of page 4, paragraph 63.
Regarding claim 7, Cordara et al discloses the data of each point of the plurality of points is obtained from a three-dimensional (3D) scanner (fig. 7, item 9).
Regarding claim 8, Cordara et al discloses determining, by one or more processors, one or more sub areas of the first area, i.e. the sub areas of texture that is being evaluated in fig. 6, item 42, which includes areas of all the areas and thus the first area, wherein respective texture features of the one or more sub areas are not consistent with a texture feature of a remaining part of the first area, i.e. the unreliable texture regions (page 4, paragraph 64); and updating, by one or more processors, the first area by excluding the one or more sub areas (page 4, paragraph 64, fig. 6, item 44).
Regarding claim 9, Cordara et al discloses determining, by one or more processors, one or more sub areas of the second area, i.e. the sub areas of texture that is being evaluated in fig. 6, item 42, wherein respective texture features of the one or more sub areas are not consistent with a texture feature of a remaining part of the second area, i.e. the unreliable texture regions (page 4, paragraph 64); and updating, by one or more processors, the second area by excluding the one or more sub areas (page 4, paragraph 64, fig. 6, item 44).
Regarding claim 10, Cordara et al discloses a texture feature of the third area is consistent with a texture feature of the first area or a texture feature of the second area since reliable texture regions are processed (fig. 6, item 42).
Claims 11 and 19 are rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claims 11 and 19.  Claims 11 and 19 distinguish from claim 1 only in that claims 11 and 19 are a system with processors/ computer program product and storage media with program instructions to execute the process of claim 1.  Cordara et al teaches further this feature (page 2, paragraph 35, fig. 7).
Claims 12 and 20 are rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claims 12 and 20.  Claims 12 and 20 distinguish from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 13, 15, 16, 17 and 18 are rejected for the same reasons as claims 3, 6, 8, 9 and 10, respectively.  Thus, the arguments analogous to that presented above for 
Claim 14 is rejected for the same reasons as claims 4 and 5.  Thus, the arguments analogous to that presented above for claims 4 and 5 are equally applicable to claim 14.  Claim 14 distinguishes from claims 4 and 5 only in that it has a different dependency and is a combination of claims 4 and 5.  Since all the limitations are addressed in the rejection for claims 4 and 5 above, and the parent claims are also rejected above, prior art applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Emily Terrell can be reached on 5712703717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/26/2021